In an action to recover damages for personal injuries, the appeal is from so much of an order granting appellant’s motion for the substitution of attorneys as provides that the retiring attorney have a lien in a stated lump sum upon any recovery and that he be reimbursed for his disbursements as a condition to the delivery of the file in the ease to the new attorneys. Order modified by striking from the second ordering paragraph “in the amount of Eight Thousand Five Hundred and 00/100 ($8,500) Dollars” and by substituting therefor “of twelve and a half percent (12-%%) ”, As so modified, order, insofar as appealed from, affirmed, without costs. It is conceded by respondent that he has waived a lump sum lien and should have his lien fixed on a contingent percentage basis (Podbielski v. Conrad, 286 App. Div. 1040), the reasonable Amount of which we fix at 12-%%. Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.